Citation Nr: 0615845	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
to include spondylitis.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1944.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for a lower back disability, to 
include spondylitis.  The veteran originally had filed a 
claim for service connection for spondylitis in November 
1944.  The RO granted service connection with a 20 percent 
disability rating in November 1944 for chronic, moderate 
arthritis in multiple joints, as aggravated by service in 
World War II.  The veteran received notice of this decision 
in November 1944, and subsequently, in October 1945, August 
1947, and November 1950, the RO reaffirmed the diagnosis of 
arthritis of multiple joints with concurrent VA medical 
examinations and continued the 20 percent rating.

Pursuant to a nationally authorized review of the veteran's 
file, the RO issued a decision in January 1960, which 
proposed to sever service connection for arthritis of 
multiple joints, to include the lumbar spine (low back).  The 
RO noted that the induction examination was negative for such 
a disability and that the first relevant service medical 
record (SMR) of July 1944 disclosed the veteran's 
hospitalization for a backache.  It also stated that the 
record reflected a pre-existing back disability prior to the 
veteran's enlistment in 1944 and did not indicate any in 
service event that caused or aggravated the back disability.  
Accordingly, the RO determined that the 1944 award of service 
connection constituted clear and unmistakable error based on 
the evidence of record at the time of the decision, and that 
clear, specific, and explicit history reflected a pre-service 
injury and treatment for such.  After affording the veteran 
notice and an opportunity to present evidence in support of 
retaining service connection, the RO severed service 
connection for arthritis of multiple joints, including the 
lumbar spine, in September 1960.  The veteran took no action 
in response to this decision.

In December 1978 the veteran sought an "increase in my 
s[ervice] c[onnected] disability rating . . . . now rated 0% 
for arthritis," and provided then-current records of medical 
treatment for his back.  The RO did not issue a decision in 
response, but instead sent the veteran a letter in January 
1979 indicating that service connection had been totally 
discontinued in 1960.  The veteran did not respond to this 
correspondence. 

Subsequently, in December 2002, the veteran sought to reopen 
his claim for service connection for arthritis, which he 
claimed was first diagnosed during his active service in 
1944, and which therefore was incurred or aggravated thereby.  
The RO denied the claim for service connection for 
hypertrophic arthritis, multiple joints, in February 2003 for 
want of new and material evidence, and issued notice of the 
decision.  The veteran timely filed a Notice of Disagreement 
(NOD) in April 2003, and the RO issued a Statement of the 
Case (SOC) in May 2003.  The veteran took no further action 
on this claim.  

In July 2003 the veteran submitted another claim for service 
connection for a "lower back condition."  The RO 
characterized the claimed lower back disability as 
"spondylitis" in its September 2003 decision, which denied 
service connection on the merits.  In September 2003 the RO 
issued a notice of decision, and in November 2003 the veteran 
submitted a timely NOD.  The RO sent an SOC in January 2005, 
and thereafter, in February 2005, the veteran timely filed a 
substantive appeal.  No hearing was held on this matter.

The RO adjudicated the veteran's claim without regard to the 
laws and regulations pertaining to finality of RO decisions, 
apparently on the basis that the veteran's current low back 
disabilities include new diagnoses, including degenerative 
disc disease of the lumbar spine.  The Board concurs.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  A low back disability, to include spondylitis, was not 
noted on the veteran's Medical History Report or Physical 
Examination for Induction, thereby raising a presumption of 
soundness.

2.  A low back disability, to include spondylitis, became 
manifest during the veteran's active service, after he had 
completed basic training.

3.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's low back disability, to 
include spondylitis, preexisted service and was not 
aggravated thereby.

4.  The medical evidence of record demonstrates that the 
veteran's current low back disability, to include 
spondylitis, is causally linked to service.  


CONCLUSION OF LAW

The presumption of soundness has not been rebutted; the 
veteran's low back disability, to include spondylitis was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

II. Law and Regulations

a. Presumption of Sound Condition 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 (West 
2005) (entitled "Presumption of sound condition").  It 
provides that "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
wartime veteran thus enjoys an initial presumption of sound 
condition upon service entry if the enlistment records do not 
reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong of the test, the rebuttal fails and the soundness 
presumption remains.  See id., at 1096, 1097 (recognizing 
that the government's failure to rebut the soundness 
presumption means that "the veteran's claim is one for 
service connection"); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993) (noting that if a veteran's disease "was 
first diagnosed while in service, the burden of proof is on 
the government to rebut the presumption of sound condition 
upon induction by showing that the disorder existed prior to 
service and, if the government meets this requirement, by 
showing that the condition was not aggravated in service") 
(Emphasis added).  The government's "burden of proof is a 
formidable one," Kinnaman, supra, and it "means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999); accord Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) (noting that "[t]he clear-and-unmistakable-evidence 
standard is an 'onerous' one"). 

b. Service Connection
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.3d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  When a veteran seeks service connection 
based on aggravation of a preexisting disability, he "is not 
required to establish a causal link between his military 
service and the deterioration of his preservice disability, 
but must show only that the aggravation occurred in service" 
and that he currently suffers from the same disability.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  Thus, evidence 
establishing only a past disability will not suffice for the 
purposes of a service connection claim.  Caluza, supra; 
Brammer, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.    "Aggravation" 
occurs when "there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 C.F.R. §  3.306(a); accord 38 U.S.C.A. § 1153; 
see Junstrom v. Brown, 6 Vet. App. 264, 267 (1994).  In 
addition "[a]ggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service." 38 C.F.R. § 3.306(a).  Further, 
"'[t]emporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service,' unless the underlying condition, as 
contrasted with symptoms, is worsened.'"  Green v. Brown, 1 
Vet. App. 320, 323 (1991) (quoting Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991)).     



III. Analysis

In the instant case, the Board determines that the 
presumption of soundness applies,  the evidence of record 
does not rebut this presumption, and the evidence supports 
the grant of service connection for a low back disability, to 
include spondylitis. 


a. Medical Records
Service Record
The veteran's February 1944 Medical History Report for 
Induction discloses no reported or diagnosed back problems.  
The March 1944 Physical Examination Report similarly reveals 
a normal evaluation of the spine and no back abnormalities.    

A July 1944 Medical History Report states that "[s]ince 1935 
the patient has had a lumbar backache.  It was so severe 
during high school days that patient could not participate in 
athletics.  Now his back gives him constant pain.  He has 
pain in back on motion and when straining at stool."  Upon 
physical examination, the doctor noted that it was 
"[e]ssentially negative except for back and lower 
extremities," with "[c]onsiderable muscle spasm bilaterally 
in lumbar region," and with "[m]arked tenderness in left 
sacroiliac region and between lumbar 4-5.  Marked impairment 
of motion in lumbar back."  The examiner listed the 
circumstances of the injury as "unknown," and noted that 
the veteran's back problem had existed prior to enlistment.  
Based upon this evaluation and patient history, the physician 
diagnosed the veteran with a traumatic hernia.

A later July 1944 Medical History Report contains similar 
notations of the etiology of the veteran's lower back malady.  
This doctor reported the veteran's complaint of "[l]ong 
standing low back pain," and that he "has been having 
trouble with low back pain and left low back pain since 1935, 
age 16 or 17."  The Report also conveyed that "[p]reviously 
[the veteran] had had repeated trauma, such as being thrown 
off horses.  The year of onset he played basketball and 
baseball strenuouosly.  Pain has been continuous since 
onset."  Additionally, it noted that "[h]e had an episode 
of exacerbation in which he could not straighten up," and 
that "[o]ccasionally he could not even walk and had to crawl 
on hands and knees."  The physician recorded that the 
veteran was "[o]ften awakened at night because of pain and 
gets up and walks around," and that "[p]ain [is] 
accentuated by cough and straining at stool, not so much by 
lifting."  The notation also includes the observation that 
the veteran "saw many civilian doctors and had many 
diagnosis," but "[n]ever had an x-ray before entering 
service."  It further disclosed that the veteran previously 
had employed numerous techniques to relieve his back pain, 
including heat, massage, chiropractic, taping and board bed, 
all of which had failed.  After a physical examination, the 
doctor diagnosed the veteran with a protruded intervertebral 
disc at about L3 or possibly L2, and x-rays revealed 
bilateral sacroiliac arthritis with marginal osteosis and 
localized hypertrophic spurring about the contiguous surfaces 
of T12 and L1 on the right side.

The veteran's August 1944 Medical History Report discloses a 
corrected diagnosis of spondylitis, amending a previous 
diagnosis of traumatic hernia, which the physician noted 
"[e]xisted prior to induction into the service and was not 
aggravated by service."  The doctor reported it as a 
permanent problem justifying discharge from service.  
Additionally, in the August 1944 Report of Medical Survey, 
the Board of Medical Survey explicitly determined that 
"aggravation has not occurred in that the period of Service 
has been too short to affect the chronic changes in his spine 
that have been demonstrated by the X-ray."

The September 1944 Medical History Report for Discharge 
confirmed the veteran's spondylitis diagnosis and his 
complaints of lower back pain.  The physical examination, 
however, revealed "no deformity," and "[f]orward bending 
not restricted, all motion of low back free."

Post-Service Record
The post-service record similarly confirms a diagnosis of a 
chronic low back disability.  Specifically, an October 1945 
VA Report of Physical Examination discloses the veteran's 
account of pains and aches in the back, and the accompanying 
Clinical Record reveals a diagnosis of hypertrophic 
osteoarthritis, lumbar spine, and sacro-iliac joints.  

An October 1950 VA Report of Physical Examination notes the 
veteran's complaint that his "[b]ack bothers all the time," 
and that he had weakness, aching and stiffness in the lower 
back.  This report discloses a comparable diagnosis of 
"[a]rthritis, chronic, hypertrophic, moderate lumbar spine 
and sacro-iliac joints."  

A December 1978 medical report also contains the doctor's 
impression that the veteran had an early stage of ankylosing 
spondylitis, and a November 1979 medical note confirms a 
history of back trouble in the 1940s.  

More recent medical records disclose similar results.  A 
November 2002 private medical report states that the veteran 
suffers from chronic lower back pain and diagnoses him with 
rheumatoid arthritis and degenerative disc disease of the 
lumbosacral spine.  Additionally, a July 2003 VA medical 
report notes that the veteran suffers from chronic back pain 
with osteoarthritis. 

b. Presumption of Soundness 
Initial Presumption
As noted above, the veteran's February 1944 Medical History 
Report for Induction and the March 1944 Physical Examination 
Report disclose no diagnosis or symptoms of a lower back 
problem, to include spondylitis.  Because these Reports do 
not record a lower back condition, none was "noted" at his 
entrance into service within the meaning of 38 C.F.R. § 
3.304(b).  Accordingly, the initial presumption of soundness 
attaches.  Wagner, 370 F.3d at 1096 ("When no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry").

Rebuttal
The 1944 SMRs contain recorded history, gleaned from the 
veteran himself, describing symptoms of a pre-service back 
problem, dating back to 1935.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994) (concluding that "the presumption of 
soundness was rebutted by clear and unmistakable evidence 
consisting of the appellant's own admissions during clinical 
evaluations . . . of a preservice history of psychiatric 
problems"); see also Green v. Derwinski, 1 Vet. App. 320, 
322 (1991) (affirming Board's conclusion that "the 
'presumption of soundness' was rebutted by 'clear and 
unmistakable evidence' consisting of the [veteran's] own 
admissions of a prior" disability).  As reported by the 
various treating physicians, the veteran described in great 
detail his long-standing history of back problems prior to 
service, which prevented him from playing sports in high 
school, required him to employ various treatment methods, and 
caused him to seek medical treatment from "many civilian 
doctors."  See Doran, supra.  

The Board also recognizes the in-service opinions to the 
effect that the veteran's low back disability pre-existed 
service and was not aggravated therein.  However, there was 
no consideration of significant clinical findings during that 
time, to include considerable bilateral muscle spasms in the 
lumbar region and marked limitation of motion of the lumbar 
spine.  With such findings, along with abnormalities of the 
lumbar spine shown by X-ray, one need not be a medical 
professional to question the service doctor's initial 
impression of "traumatic hernia."  There is also no 
indication that the opinions concerning the veteran's in-
service low back disability took into consideration the 
amount of time that had elapsed from the normal enlistment 
examination and the onset of in-service symptoms, which was 
at least four months and including basic training.  The Board 
finds that the rather conclusory opinion of no aggravation is 
simply not supported by the medical facts of record.  Simply 
put, the in-service opinion of an absence of aggravation with 
a normal back examination in March 1944, and significant 
muscle spasms with marked limitation of motion of the low 
back four months later, after the always rigorous basic 
training had been completed, is contradicted by the record.  
The Board finds that, when considering the initial impression 
of a "traumatic hernia" in the presence of so many abnormal 
clinical and X-ray findings obviously relating to a low back 
disability, the opinion of no in-service aggravation is of no 
probative value.  It is also pertinent to note that, while a 
physician opined that the veteran's service had been "too 
short" to affect the chronic changes in the spine seen on X-
ray, the in-service radiographic abnormalities included a 
protruding intervertebral disc.  There is no satisfactory 
rationale for this opinion as well.  The Board finds that the 
presumption of soundness has not been rebutted in the present 
case, as the record does not show by clear and unmistakable 
evidence that the veteran had a pre-service low back 
disability that was not aggravated during service.  See 
Vanerson, 12 Vet. App. at 258.  

In summary, the Board finds that a low back disability, to 
include spondylitis, was not noted on the pre-induction 
examination, thereby raising a presumption of soundness.  A 
low back disability, to include spondylitis and a protruding 
disc in the lumbar spine, became manifest during the 
veteran's active service, after he had completed basic 
training.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's low back disability, to 
include spondylitis, preexisted service and was not 
aggravated thereby.  The medical evidence of record 
demonstrates that the veteran's current low back disability, 
to include spondylitis, is causally linked to service.  
Accordingly, service connection for a low back disability, 
to include spondylitis is warranted.  38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. §§ 3.303, 3.304 (2005); VAOPGCPREC 3-2003; 
Wagner, supra.


ORDER

Service connection for a low back disability, to include 
spondylitis, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


